Scott, Judge,
dissenting. I am of the opinion that this judgment should be reversed. This is an action standing on legal rights. In such cases, this court has no discretionary powers. The slave, under lii.s master’s will, has elected to be free, and to put himself under the direction of the Colonization Society, and, according to the will, has a right thereby to be free. This court has no authority by law, nor by virtue of any thing contained in the record, to look behind it, and inquire whether the slave will be sent to Africa or not.